218 Ga. 723 (1963)
130 S.E.2d 490
GRANT, by Guardian ad litem
v.
OAKEY.
21991.
Supreme Court of Georgia.
Submitted March 12, 1963.
Decided March 12, 1963.
Frank D. Schaffer, for plaintiff in error.
T. Blake Jackson, contra.
ALMAND, Justice.
The case under review is a condemnation action where after the condemnor had paid the amount into court, the parties here filed their respective claims to the proceeds. After a hearing before the court, without a jury, the proceeds were awarded to the defendants in error. The *724 sole question before the trial court and now under review was and is: Who was entitled to the proceeds of the award? The Court of Appeals and not this court has jurisdiction to review the judgment. See Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394).
Transferred to the Court of Appeals. All the Justices concur.